Citation Nr: 1451788	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-47 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to December 6, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran had over 23 years of active service, ending with his retirement in September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his spouse testified before the undersigned at a December 2011 Board hearing; a transcript is of record.

The Board previously considered this issue in September 2012, when it granted a TDIU on a schedular basis, from December 6, 2011, forward; and remanded the issue of entitlement to a TDIU on an extraschedular basis, prior to December 6, 2011, to the agency of original jurisdiction (AOJ) for further development.

The case now returns to the Board for further appellate review, and it is ready for adjudication.  The paper claims file, as well as records in VA's electronic claims processing systems, have been reviewed and considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

Prior to December 6, 2011, the Veteran's service-connected spine and left knee disabilities rendered him unable to secure or maintain substantially gainful employment consistent with his education and work history.



CONCLUSION OF LAW

For the period prior to December 6, 2011, the criteria for entitlement to a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Analysis

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

During the period prior to December 6, 2011, the Veteran was service-connected for the following disabilities: status post, total left knee replacement, rated as 30 percent disabling, effective February 1, 2007; degenerative disc disease L5-S1, status post, spinal stimulator implant, rated as 20 percent disabling, effective September 24, 2008; peripheral neuropathy of the left lower extremity, rated as noncompensable; peripheral neuropathy of the right lower extremity, rated as noncompensable; and hearing loss left ear, rated as noncompensable.  

Prior to December 6, 2011, the Veteran did not have a single 60 percent rating and his overall disability rating was no more than 40 percent.  38 C.F.R. § 4.25 (2014).  As such, he did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

At his December 2011 Board hearing, the Veteran testified that he obtained his High School Equivalency Certificate (GED) while in service and the equivalent of approximately a year and half of college credits in military training.  After service, he studied to obtain a real estate license, although it remains unclear whether he, in fact, obtained the license or finished his studies.  His employment experience consisted of work as a truck mechanic.  He retired from his last employment in September 2001, when, at the age of 62, he became eligible for Social Security benefits.  He stated that his back disability played a role in his decision to retire.

The Veteran has consistently stated that he was unemployable as a truck mechanic prior to December 6, 2011, due to his service-connected spine and knee disabilities.  See, e.g., statements from March 2008 and May 2008; April 2009 notice of disagreement; December 2011 hearing transcript.  During the December 2011 hearing, the Veteran's spouse testified that, in her opinion, the spine and knee disabilities prevented him from continuing to work as mechanic.  

In a May 2008 letter (dated April 2008), the Veteran's longtime nurse and physician stated that the Veteran's spine and left knee disabilities left him unable to continue working as a mechanic, and that he is permanently and totally disabled due to them.  Additionally, in a May 2008 statement (dated April 2008), the Veteran's pastor indicated that the Veteran's spine and knee disabilities had prevented him from continuing to work on the church's lawn and garden, or to help in work projects.  Finally, a September 2008 statement from the Veteran's last employer shows that the Veteran retired at the age of 62 "without disability by personal choice."

As the Veteran did not meet the schedular percentage threshold for the period prior to December 6, 2011, the Board remanded the issue of an extraschedular TDIU to the AOJ, who then referred the Veteran's claim to the Director, Compensation and Pension Services, for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In its April 2013 request, the AOJ recommended a denial of a TDIU on an extraschedular basis.  This was based mainly in a finding that the Veteran was capable of light duty employment.  The AOJ pointed to the fact that, according to the Veteran's last employer, he retired "without disability by personal choice", and that he had not been hospitalized for any extended periods of time due to his service-connected disabilities.  

The Director concurred with the AOJ's recommendation of denying an extraschedular TDIU.  The Director does not appear to have considered all favorable evidence with respect to the Veteran's claim for TDIU, to include the opinion of the Veteran's longtime nurse and physician, and the Veteran's prior educational and work history.  As mentioned above, the Veteran's private nurse and physician stated in a May 2008 letter (dated April 2008) their opinion that the Veteran was permanently and totally disabled as a result of his spine and knee disabilities.  

The December 2011 VA examiner opined that the Veteran's service-connected and non-service-connected disabilities prevented the Veteran from being gainfully employed for light or heavy duty work, stating that he would give equal weight to both his service-connected and his non-service-connected conditions in combination.  Additionally, the January 2012 VA examiner opined that the Veteran's spine disability impacted on his ability to work, noting the Veteran's reports that he could sit comfortably for 15 minutes and could stand or walk up to 10 minutes at a time before requiring change in position or rest, respectively.

Although the Veteran was not receiving separate ratings for neuropathy prior to December 6, 2011; the ratings for his knee replacement and disc disease were the same.  The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's spine and left knee disabilities prevent him from being gainfully employed for light duty work; accordingly, it gives the benefit of the doubt to the Veteran.  The Board further notes that, even if the Veteran were physically able to perform light duty work, his only work experience is as a truck mechanic, a line of work that is heavy duty in nature.  As such, it is unlike that the Veteran would be able to obtain light duty work consistent with his education and work experience.

In sum, there are VA and private medical opinions that the Veteran was unable to perform any substantially gainful occupation consistent with his prior educational and occupational history due to his combined service-connected disabilities, prior to December 6, 2011.  The Board finds these opinions to be more probative than the Director's determination and the other negative evidence, as the VA and private evaluators considered the Veteran's educational and prior work history and the combined effects of his service-connected disabilities.  As such, when resolving doubt in the Veteran's favor, he meets the criteria for a TDIU on an extraschedular basis during the appeal period prior to December 6, 2011.  38 C.F.R. § 4.16(b).

The Board has not set an effective date for the TDIU, so that the agency of original jurisdiction can select the effective date in the first instance and afford the Veteran due process.  



ORDER

For the period prior to December 6, 2011, a TDIU is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


